t c memo united_states tax_court timothy frederick witmyer petitioner v commissioner of internal revenue respondent docket no 4138-14l filed date timothy frederick witmyer pro_se elizabeth c mourges for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion for summary_judgment pursuant to rule respondent contends that no genuine unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times dispute exists as to any material fact and that the determination to collect petitioner’s income_tax liabilities by levy should be upheld petitioner has not responded to the motion despite an order from this court instructing him to do so background at the time the petition was filed petitioner resided in maryland petitioner did not file his and federal_income_tax returns respondent prepared substitutes for returns sfrs for the taxable years and years at issue in accordance with his authority to do so under sec_6020 respondent mailed to petitioner a notice_of_deficiency for the years at issue petitioner did not file a petition challenging the notice_of_deficiency respondent assessed the tax reported on the returns as well as additions to tax under sec_6651 and and respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing dated date advising petitioner that respondent intended to levy to collect unpaid tax_liabilities for the years at issue and that he could request a hearing with the internal_revenue_service irs office of appeals on date the court ordered petitioner to file a response on or before date no response was filed by petitioner petitioner submitted timely a form request for a collection_due_process or equivalent_hearing in which he did not contest his underlying tax_liabilities but instead requested an installment_agreement by letter dated date an irs settlement officer acknowledged receipt of petitioner’s form and scheduled a collection_due_process cdp hearing via telephone for date in the letter the settlement officer requested that petitioner provide a completed form 433-a collection information statement for wage earners and self-employed individuals so that she could make a decision regarding petitioner’s request for an installment_agreement the letter also stated that petitioner had not filed federal_income_tax returns for the years and and that he must provide to the settlement officer copies of signed filed returns for these years by letter dated date the settlement officer rescheduled the cdp hearing with petitioner for date on date petitioner’s spouse called the settlement officer for the scheduled telephone the cdp hearing was rescheduled on account of the federal government shutdown conference call during the conference call the settlement officer informed petitioner’s spouse that she could not consider an installment_agreement unless petitioner submitted the form 433-a and copies of his filed tax returns for the settlement officer never received from petitioner the form 433-a or the requested returns for respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date denying petitioner’s requested collection alternative and sustaining the proposed collection action petitioner timely filed a petition with this court discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine dispute petitioner consented to the settlement officer speaking with his spouse about the case as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 despite our order that petitioner file a response to respondent’s motion for summary_judgment he failed to respond to the motion and has failed to demonstrate that there is a genuine dispute for trial consequently we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then by failing to respond to the assertions in the motion petitioner has waived his right to contest them see rule d 117_tc_183 akonji v commissioner tcmemo_2012_56 tax ct memo lexi sec_49 at the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obligated to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person if a taxpayer requests a cdp hearing he may raise at that hearing any relevant issue relating to the unpaid tax or proposed levy sec_6330 relevant issues include possible alternative means of collection such as an installment_agreement sec_6330 if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 petitioner has the burden_of_proof regarding his underlying tax_liabilities see rule a a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing see 129_tc_107 respondent issued a notice_of_deficiency on the basis of the sfrs prepared by respondent in his petition petitioner raised questions about his underlying tax_liabilities but did not file returns for the years at issue neither petitioner nor his spouse raised the underlying liabilities during the cdp hearing consequently petitioner’s and tax_liabilities are not properly before the court the court reviews administrative determinations by the irs’ office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6330 see 117_tc_183 the settlement officer properly based her determination on the factors required by sec_6330 petitioner requested an installment_agreement as an alternative means of collection during the cdp hearing the settlement officer informed petitioner’s spouse that petitioner must submit a form 433-a and tax returns for in order for an installment_agreement to be considered respondent contends that the settlement officer did not abuse her discretion in denying petitioner’s request for an installment_agreement because petitioner did not submit the requested documentation petitioner failed to submit the requested form 433-a and copies of his filed tax returns it was not an abuse_of_discretion for the settlement officer to deny an installment_agreement and to sustain the proposed collection action on the basis of petitioner’s failure to submit the requested financial information cavazos v commissioner tcmemo_2008_257 tax ct memo lexis holding that it is not an abuse_of_discretion for a settlement officer to reject a collection alternative and sustain a proposed collection action on the basis of the taxpayer’s failure to submit requested financial information or historical noncompliance with tax laws we hold that the determination to proceed with collection was not an abuse of the settlement officer’s discretion and the proposed collection action is sustained to reflect the foregoing an appropriate order will be issued granting respondent’s motion and decision will be entered for respondent
